UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7983



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONTE ROLANDO HARRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:03-cr-00056-nkm)


Submitted: January 25, 2007                 Decided:   February 1, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donte Rolando Harris, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donte Rolando Harris appeals the district court’s order

denying the motion to withdraw his guilty plea filed two years

after he was sentenced.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Harris, No. 3:03-cr-00056-nkm

(W.D. Va. Nov. 17, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -